Title: From John Quincy Adams to Ward Nicholas Boylston, 24 May 1819
From: Adams, John Quincy
To: Boylston, Ward Nicholas


				
					My Dear Sir
					Washington 24 May 1819
				
				Your kind Letter of the 15th. inst. has just come to hand—It was quite a disappointment to me upon my return from Europe the year before last, and again when I visited Boston and my fathers house the last Autumn is, that the distance at which you then were prevented me from having the pleasure of meeting you. I hope to be more fortunate the ensuing Summer; it being my intention and that of Mrs. Adams to pass a few weeks with our friends at home as soon as I can obtain a short release from this place.—And if we can, make our arrangements to travel by the way of Worcester, we shall take great pleasure in paying Mrs. Boylston and you a visit at Princeton—We expect to leave this early in July towards the end of July, and to be upon our return early in September when if practicable we shall avail ourselves of your friendly invitation.I have observed with pleasure and gratitude your persevering efforts of beneficence to the University at Cambridge and had heard of the Institution of your prizes for Eloquence Elocution which cannot but be attended with good effects—Its operation by experience may perhaps suggest some rules for the Distribution of the prizes, which if you should conclude to make the Institution permanent; you may think it advisable to prescribe. Would it not for instance be advisable useful to direct, that if one of the undergraduates should obtain one of the first prizes, he should not upon a second year be permitted admitted as a competitor to speak in the same language? And would it not be proper to enlarge the circle of the languages in which the pieces may be spoken—at least by admitting the French. From the experience which I have had of the defects most common among young Orators, I think it should be prescribed as an inflexible rule that no prompting should be allowed; and that whatever merit any speakers might display, no prize should be given in any case where a failure of memory should be perceptible.With regard to the Professorship of Rhetoric and Oratory, I do most sincerely wish it could be given to a person capable of understandings its duties, and of performing them—To Mr. McKean it was a sinecure, given him for his wants and his vices, and not for any quality required by the place.—I speak the whole truth to you, because nothing less can do any good. But the Corporation of Harvard University, though including some of the best men in the world, is and for many years has been more of a Caucus Club, than of a Literary and Scientific Society.—Bigoted to Religious liberality, and illiberal in political principle—When they have a place to fill their question is not who is fit for the place, but who is to be provided for? and their whole range of Candidates is a parson or a Partizan or both.—From what I have seen of Mr. Morton and all that I have heard of him, I have great respect for his character and abilities, but to him Professor of Rhetoric and Oratory; could be equalled by nothing, but by the appointment of a man born blind to lecture upon Optics, and make Astronomical observations with the telescope.I have been so long absent from this Country that I have no knowledge of the young men, whose talents would be their real recommendation to such an Office, but I have no hesitation in saying that I think the clerical Profession not well suited to it; and it would as reasonable to take a Professor of Theology or of Anatomy from the practicing lawyers, as a Professor of Eloquence from the Pulpit.—The Pulpit is indeed one of the scenes of practical Oratory—but it is Oratory of the lowest class.—The Pulpit Orator has no antagonist—There may be triumph without a victory; but there can be no victory without a battle.—Now as in the days of Cicero, the great struggle and the most splendid theatre of eloquence is at the Bar.It cannot, be expected that any man very eminent as a public speaker will accept of the appointment to this Professorship—The talent commands a market of a higher order. Neither does this Office require the exercise of the abilities necessary to a very distinguished Orator; for a man may be excellent as a judge and instructor of eloquence without possessing its highest faculties himself—But an impediment of Speech, is a disqualification, the exhibition of which in that Professorship, reflects disgrace upon those who made the appointment, and is an insult upon the founder of the Institution—They would have done better to send to Hartford, and to have offered the vacancy made by the death of Mr. McKean to Mr. Laurent Clerk. He at least would have palsied no precept by his example.Mrs. Adams joins me in requesting you to present our best Respects to Mrs. Boylston, and our joint thanks for her and your kind invitation—And believe me to be ever faithfully yours.
				
					
				
				
			